Citation Nr: 0409852	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  00-15 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for dental trauma (for dental 
treatment purposes).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to December 
1980.

This appeal comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefit sought.  

The case was previously before the Board in May 2001, at which 
time it was Remanded to afford the veteran a hearing.  The veteran 
failed to appear at the subsequently scheduled hearing and has not 
offered any reason for such failure or requested that such hearing 
be rescheduled.  Accordingly, the Board construes the request for 
hearing as withdrawn.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of the 
veteran's claim has been developed.  

2.  The record fails to demonstrate that the veteran experienced 
dental trauma in service.


CONCLUSION OF LAW

Service connection for dental trauma (for dental treatment 
purposes) is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2003); 38 
C.F.R. 38 C.F.R. § 17.161 (2003); VAOPGCPREC 5-97, 62 Fed. Reg. 
15566 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in order 
to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002) [hereinafter "VCAA"].  The Board notes that 
that while this law was enacted during the pendency of this 
appeal, it was considered by the RO as reflected by correspondence 
issued in August 2003 as well as the Supplemental Statement of the 
Case of December 2003.  Thus, there is no prejudice to the veteran 
in proceeding with this appeal.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

The VA is obligated to assist a claimant in the development of 
his/her claim, unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  In addition to 
eliminating the well-groundedness requirement, the statute also 
amplified and defined the duty to assist.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  This 
assistance specifically includes obtaining all relevant records, 
private or public, adequately identified by the claimant with 
proper authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical examination 
or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several notice 
requirements.  Specifically, these notification duties include 
notifying the claimant if his or her application for benefits is 
incomplete, notifying the claimant of what evidence is necessary 
to substantiate the claim and indicating whether the VA will 
attempt to obtain such evidence or if the claimant should obtain 
it, and, finally, if VA is unable to obtain this evidence, 
informing the claimant that the evidence could not be obtained, 
providing a brief explanation of the efforts made to obtain the 
evidence, and describing further action to be taken with respect 
to the claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case it appears as if the duty to assist has been 
satisfied.  All treatment records identified by the veteran have 
either been obtained by the RO or submitted by the claimant.  Four 
separate efforts have been made to locate the veteran's service 
dental records, all of which were unsuccessful.  Additionally, the 
appellant has been provided with some dental treatment over the 
years.  He was additionally provided notice of the requirements 
necessary to substantiate the claim in the original Statement of 
the Case, correspondence dated in August 2003 as well as the 
Supplemental Statement of the Case of December 2003.  Accordingly, 
the veteran is not prejudiced by the Board's adjudication of his 
claim at this time.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In short, the Board concludes that the duty to assist has 
been satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the VCAA was 
enacted.  VA believes that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made prior to 
the enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified below.  

The initial adverse rating action in this case was dated in 
November 1997, which date preceded the enactment of the VCAA by 
some three years.  Naturally, therefore, it was after that rating 
action was promulgated did the AOJ, in August 2003, provide the 
VCAA notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need for 
the claimant to submit any evidence in his or her possession that 
pertains to the claim.  Nevertheless, the Supplemental Statement 
of the Case issued following that notice, notably that issued in 
December 2003, constitute a decision that fully considered the new 
law and that cures any technical Peligrini violation.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, No. 
01-944, slip op. at 13.  On the other hand, the Court acknowledged 
that the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
No. 01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in August 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, the case was 
readjudicated and a Supplemental Statement of the Case (SSOC) was 
provided to the appellant.  The claimant has been provided with 
every opportunity to submit evidence and argument in support of 
his or her claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.    

Service connection will be granted for a disease or injury of the 
individual teeth and investing tissues, shown by the evidence to 
have been incurred in or aggravated by service.  As to each 
noncompensable service-connected dental condition, a determination 
will be made as to whether it is due to a combat wound or other 
service trauma.  38 C.F.R. § 3.381.  The significance of a finding 
that a dental condition is due to in-service trauma is that the 
veteran may be authorized to receive any VA dental care indicated 
as reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  38 C.F.R. § 
17.161(c) (commonly referred to as Class II(a) eligibility. 

The Board observes that despite evident best efforts by the RO the 
veteran's detailed dental records from service have not been 
located.  In this regard, where service medical records are 
missing, VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the doubt 
rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The Board considers it noteworthy that other service medical 
records are entirely silent as to complaints, treatment or 
diagnoses relating to any head injury or dental trauma associated 
with the veteran's service even though such records contain 
reference to complaints in other anatomical areas.  Post service 
dental treatment records, likewise, do not document any reference 
or assertion that the veteran experienced dental trauma in 
service.  The absence of pertinent medical record documentation 
weighs against the claim.  

It is not asserted and the record does not demonstrate that the 
veteran received combat wounds that could have caused the claimed 
dental trauma.  Otherwise careful inspection of the claims file 
reveals the basis for the veteran's claim that he experienced 
dental trauma during his military service.  In his notice of 
disagreement filed in December 1997, the veteran described "I did 
in fact received [sic] trauma to my mouth while in the military 
you pulled 4 of my teeth (trauma is force exerted on another 
surface at any time. . . . ").  In effect, the veteran claims that 
purported trauma derives from the dental treatment that he 
received in service.

Regrettably, the veteran's claim is not recognized as dental 
trauma.  For the purposes of determining whether a veteran has 
Class II(a) eligibility for dental care under 38 C.F.R. § 
17.161(c), the term "service trauma" does not include the intended 
effects of treatment provided during the veteran's military 
service, including tooth extraction.  See VAOPGCPREC 5-97, 62 Fed. 
Reg. 15566 (1997).  Accordingly, the claim must be denied.

After consideration of all of the evidence, the Board finds that 
the preponderance of the evidence is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 2002); Ortiz v. Principi, 274 F.3d 1361 
(2001) (the benefit of the doubt rule applies only when the 
positive and negative evidence renders a decision "too close to 
call"). 


ORDER

Entitlement to service connection for dental trauma is denied. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



